POSITIVE ELECTRODE ACTIVE MATERIAL, PREPARING METHOD THEREFOR, AND LITHIUM SECONDARY BATTERY INCLUDING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 10/28/2022:
Claims 1 and 8 have been amended; no new matter has been entered.
Previous rejections under 35 USC 103 have been upheld.
The Affidavit under 37 CFR 1.132 filed 10/28/2022 is insufficient to overcome the rejection of claims 1-7, 12-13 based upon over Stroeve et al. (Ind. Eng. Chem. Res., 2004, 43, 3314-3324) and further in view of Shin et al. (US 2015/0188144 A1) as set forth in the last Office action because:  see Response to Arguments below.

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “In the interest of advancing prosecution of the present application, and without conceding any issues, claims 1 and 8 are amended herein to recite a positive electrode active material having a layered structure comprising three atoms by amended x of Chemical Formula 1 not to include 1.0.”
The Examiner respectfully traverses. Claim 1, as filed, still shows Chemical Formula 1 including 1.0. While claim 8 has been amended to show Chemical Formula 1 not including 1.0, the reference of Shin discloses nickel (the x component) being within the claimed range.
The Applicant further discloses: “In contrast to the presently claimed embodiments, the positive electrode active material of Stroeve has a spinel structure (LMO; LiMn2O4). Applicant is also filing concurrently herewith a Declaration under 37 C.F.R. §1.132 providing an additional Comparative Example 2 including LiMn2O4 having a spinel structure like that of Stroeve. As can be seen in the accompanying Declaration, the LiMn2O4 having a spinel structure contains less lithium, and thus, contains a small amount of residual lithium. Therefore, there is no apparent reason to prevent or reduce the generation of residual lithium in the LiMn2O4 having a spinel structure of Stroeve. 
Moreover, the purpose of the disclosure of Stroeve is to prevent Jahn-teller distortion of an Mn-centered composition, and therefore, there is no apparent reason to combine the subject matter of Stroeve with that of Shin in such a way as to arrive at the presently claimed embodiments. Further, Ezoe and Karthikeyan fail to cure at least the above-described deficiencies of Stroeve and Shin.”
The Examiner respectfully traverses. The claims do not specify that the lithium metal oxide is a layered structure. This is not disclosed in the claim language as filed. Further, the limitation that the lithium metal oxide must be layered, as opposed to spinel, is not even disclosed in the specifications. While such a limitation would make for a strong argument, there is absolutely no support in the claims or in the specification that the lithium metal oxide needs to be a layered structure. As the case stands, the references of Stroeve and Shin provide a prima facie case of obviousness being that these two references disclose lithium metal oxides regardless of spinel vs layered structures. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stroeve et al. (Ind. Eng. Chem. Res., 2004, 43, 3314-3324) and further in view of Shin et al. (US 2015/0188144 A1).
Regarding claims 1 and 2, Stroeve et al. teach a positive electrode active material comprising a core including a lithium metal oxide; and a surface layer present on the core and including at least one of a water-soluble ammonium-based organic compound and a water-soluble amine-based organic compound (Abstract discloses LiMn2O4 for use as a cathode for lithium ion batteries being coated with poly(diallyldimethylammonium chloride) (PDDA).). 
However, they do not teach wherein the lithium metal oxide is a lithium nickel composite oxide represented by Chemical Formula 1.
 [Chemical Formula 1] LiaNixCoyMzO2 wherein, in Chemical Formula 1, M is one or two or more a metal element selected from Al, Mn, Cr, Fe, V, Mg, Ti, Zr, Nb, Mo, W, Cu, Zn, Ga, In, Sn, La, and Ce,
0.9≤a≤1.05, 0.7≤x≤1.0, 0.01≤y≤0.3, 0.01≤z≤0.3 and x+y+z=1.
Shin et al. disclose a surface treated cathode active material for a lithium ion battery (Abstract) wherein the cathode can comprise LiNixCoyMnzO2 wherein 0≤x≤1, 0≤y≤1, 0≤z≤1 (Paragraph 0049).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the lithium metal oxide of Stroeve with that of Shin in order to improve discharge capacity.
Regarding claim 3, the combination of Stroeve and Shin et al. teach the positive electrode active material of claim 1. However, Stroeve does not specifically disclose wherein the surface layer is 0.1% to 10% of the surface area of the core.
The coating procedure (See “coating procedure”) discloses various degrees of dilution for PDDA in the aqueous solvent. MPEP 2144.05 II A: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 4-7, the combination of Stroeve and Shin et al. teach the positive electrode active material of claim 1. Further, Shin et al. teach wherein the surface layer further comprises a metal oxide (Abstract); wherein the metal oxide comprises A12O3, SiO2, TiO2, SnO2, CeO2, MgO, NiO, CaO, GaO, ZnO, ZrO2, Y2O3, SrTiO3, BaTiO3, Mg(OH)2, HfO2, boehmite, or a combination thereof ,wherein an average particle diameter of the metal oxide is 1 nm to 1000 nm (Paragraph 0050); and wherein the metal oxide is included in an amount of 1 wt % to 10 wt % relative to a total weight of the surface layer (Paragraph 0051 discloses 0.1 to 2 wt.%).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Stroeve with Shin in order to enhance electrochemical properties and thermal stability.
Regarding claim 12, the combination of Stroeve and Shin et al. teach the positive electrode active material of claim 1. Further, Stroeve et al. teach a lithium secondary battery (Abstract) comprising a positive electrode comprising a positive electrode current collector, and a positive electrode active material layer disposed on the positive electrode current collector (Sample Preparation discloses cathode wafer comprising the active material being formed on an aluminum metal mesh.); a negative electrode facing the positive electrode and including a negative electrode current collector and a negative electrode active material layer disposed on the negative electrode current collector (Page 3316, bottom left paragraph discloses two pieces of pure Li metal which were used as the counter and reference electrodes.); and an electrolyte (Page 3316, bottom left paragraph discloses LiPF6 as an electrolyte.), and a positive electrode binder (Sample Preparation discloses 5 wt.% Teflon.).

Claims 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ezoe et al. (JP 2017-195020) and further in view of Stroeve et al. (Ind. Eng. Chem. Res., 2004, 43, 3314-3324) and further in view of Shin et al. (US 2015/0188144 A1).
Regarding claim 8, Ezoe et al. teach a method of preparing a positive electrode active material, comprising (i) forming a positive electrode active material through a heat treatment process (Claim 1, Abstract, and paragraphs 0045-0047 disclose preparing a lithium nickel oxide by calcining the materials at high temperature.). However, while they teach a surface treatment with an ammonium based material (Abstract) they do not teach (ii) washing the positive electrode active material with washing water including at least one of a water-soluble ammonium-based organic compound and a water-soluble amine-based organic compound.
Stroeve et al. teach using LiMn2O4 for use as a cathode for lithium ion batteries being coated with poly(diallyldimethylammonium chloride) (PDDA). Further, they teach washing the positive electrode active material with washing water including at least one of a water-soluble ammonium-based organic compound and a water-soluble amine-based organic compound (“Coating Procedure” discloses mixing the LiMn2O4 powder with Tris 8.5 solution (a washing water) mixed with PDDA.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ezoe with Stroeve in order to improve battery stability.
However, while Stroeve et al. teach a lithium metal oxide core (Abstract), they do not teach wherein the positive electrode active material comprises a core including a lithium nickel composite oxide represented by Chemical Formula 1.
 [Chemical Formula 1] LiaNixCoyMzO2 wherein, in Chemical Formula 1, M is one or two or more a metal element selected from Al, Mn, Cr, Fe, V, Mg, Ti, Zr, Nb, Mo, W, Cu, Zn, Ga, In, Sn, La, and Ce,
0.9≤a≤1.05, 0.7≤x≤1.0, 0.01≤y≤0.3, 0.01≤z≤0.3 and x+y+z=1.
Shin et al. disclose a surface treated cathode active material for a lithium ion battery (Abstract) wherein the cathode can comprise LiNixCoyMnzO2 wherein 0≤x≤1, 0≤y≤1, 0≤z≤1 (Paragraph 0049).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the lithium metal oxide of Stroeve with that of Shin in order to improve discharge capacity.
Regarding claim 9, the combination of Ezoe, Stroeve, and Shin et al. teach the method of claim 8. Further, Stroeve et al. teach wherein at least one of the water-soluble ammonium-based organic compound and the water-soluble amine-based organic compound is included in an amount of 0.1 wt% to 10 wt% based on a total weight of the washing water (“Coating Procedure” and Table 1.) .
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ezoe with Stroeve in order to improve battery stability.
Regarding claim 13, the combination of Ezoe, Stroeve, and Shin et al. teach the positive electrode active material of claim 8. Further, Ezoe et al. teach a lithium secondary battery (Abstract) comprising a positive electrode comprising a positive electrode current collector, and a positive electrode active material layer disposed on the positive electrode current collector (Paragraph 0048), a negative electrode facing the positive electrode and including a negative electrode current collector and a negative electrode active material layer disposed on the negative electrode current collector (Paragraph 0049), and an electrolyte (Paragraph 0049 discloses LiPF6 as an electrolyte.), and a positive electrode binder (Paragraph 0048 discloses PVDF as a binder.)

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ezoe et al. (JP 2017-195020) and Stroeve et al. (Ind. Eng. Chem. Res., 2004, 43, 3314-3324) and Shin et al.  (US 2015/0188144 A1) according to claim 8 above, and further in view of Karthikeyan et al. (US 2011/0076556 A1).
Regarding claims 10 and 11, the combination of Ezoe, Stroeve, and Shin et al. teach the method of claim 8. However, they do not teach wherein the washing water further comprises a metal oxide, and the washing of the positive electrode active material comprises washing the positive electrode active material with washing water that further comprises the metal oxide or wherein the metal oxide is included in an amount of 0.1 wt% to 5 wt% based on a total weight of the washing water.
Karthikeyan et al. teach coating a lithium metal oxide with aluminum oxide (Paragraph 0104). Further, the washing water further comprises a metal oxide, and the washing of the positive electrode active material comprises washing the positive electrode active material with washing water that further comprises the metal oxide or wherein the metal oxide is included in an amount of 0.1 wt% to 5 wt% based on a total weight of the washing water (Paragraph 0104 discloses  a coating a selected amount of aluminum nitrate was first dissolved in the appropriate amount of water to form a solution of aluminum nitrate. To this solution of aluminum nitrate, the lithium metal oxide (LMO) particles from Example 1 were dispersed under constant stirring to form a well-dispersed mixture. To the well-dispersed mixture, an appropriate amount of ammonium hydroxide was added drop-wise resulting in the precipitation of aluminum hydroxide to coat the LMO particles. Further, paragraph 0105 discloses the samples had 0.5 wt.% aluminum oxide.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ezoe and Stroeve and Shin with Karthikeyan in order to obtain higher discharge rates.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729